Citation Nr: 0332563	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently rated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty from September 1981 to August 
1982.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the Salt 
Lake City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran has occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The veteran exhibits 
symptoms consistent with total social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for paranoid 
schizophrenia are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9203-9440 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The veteran was issued a letter 
discussing VCAA in August 2001.  This letter explained how 
VCAA applies to her claim of an increased rating.  She was 
informed of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.  The VCAA letter informed her of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The veteran was specifically 
advised of the type of evidence which would establish her 
claim and he was afforded additional time to submit such 
evidence, yet no further evidence or argument was thereafter 
received.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what she could 
do to help his claim and notice of how her claim was still 
deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on her claim and she has been examined.  In 
sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
veteran, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  VA has done everything reasonably possible to assist 
the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.

In a September 1998 rating decision, service connection was 
granted for paranoid schizophrenia and a 10 percent rating 
was assigned effective February 1996.  The grant was based on 
a finding that the veteran had paranoid schizophrenia during 
service and it was aggravated therein.  

In a May 2000 rating decision, the 10 percent rating was 
increased to 50 percent effective December 1999.  That rating 
has been confirmed and continued since that time.  The 
current claim for an increased rating was received in July 
2001.  

Thereafter, the veteran's VA outpatient records were received 
and the veteran was afforded an examination.  

The VA outpatient records show that the veteran was evaluated 
in November 2000.  She was taking psychiatric medication for 
her mental disorder.  It was noted that the veteran 
exhibited, in the past, paranoia and psychosis.  Mental 
status examination revealed that the veteran presented with 
good hygiene and no unusual behaviors were noted.  Her mood 
was "a little down," but there was no suicidal ideation.  
Her affect was blunted.  Her speech was of normal rate and 
volume.  Her thoughts were linear, logical, and goal-
directed.  She was able to perform serial 7's and could spell 
the word "world" backwards.  She described her memory as 
being "pretty good."  There were no hallucinations or 
distractions observed.  She was not able to perform abstract 
reasoning.  Her judgment and insight were described in 
adequate terms.  The diagnosis was paranoid schizophrenia 
with alcohol use.  The global assessment of functioning (GAF) 
was 50.  In January 2001, the veteran was again evaluated.  
At that time, it was noted that her paranoid schizophrenia 
was controlled by medication.  She presented with good 
hygiene and grooming.  Her behavior was appropriate.  She 
appeared calm and pleasant.  She was alert and oriented and 
her affect was bright.  Her mood was good and her thoughts 
were clear, linear, and logical.  Insight and judgment were 
also good.  She denied psychosis at this time.  In June 2001, 
the veteran was again evaluated with the findings being 
essentially the same as in January 2001.  The benefits of 
newer antipsychotic medications were discussed with her.  
Approximately one week later, it was noted that the veteran 
displayed flat affect.  The examiner indicated that she 
exhibited impaired social and work functioning.  

In October 2001, the veteran was examined.  The examiner 
later noted that her file was reviewed.  At the examination, 
it was noted that the veteran had never been psychiatrically 
hospitalized.  The veteran denied suicidal ideation.  Close 
questioning revealed that the veteran had distinct auditory 
hallucinations as well as paranoia in the past.  She had been 
paranoid that people were talking about her and plotting to 
kill her.  Her auditory hallucinations consisted of her 
hearing bad things being said about her.  She related that 
she had been symptom-free for 3 years, but when stressed, she 
would break down and have those recurrent symptoms.  The 
examiner stated that close questioning revealed that the 
veteran was not really capable of any sort of minimal stress 
that one would expect to see in the workplace.  Thus, she was 
not able to work.  Also, close questioning revealed a lot of 
impairment and the veteran was compromised in terms of her 
ability to relate.  She was sloppy in her appearance, her 
hair was unkempt, and she was not very well connected.  She 
had very prominent negative or deficit signs and symptoms of 
schizophrenia including apathy, anhedonia, flat affect, and 
lack of motivation.  The examiner indicated that these traits 
alone would count against her capacity to work.  The examiner 
further stated that coupled with the fact that the most 
minimal of stressors would tend to have her to have active 
symptoms, to try to get her to work would be contraindicated 
from a clinical standpoint.  The veteran indicated that she 
drank 6 beers a day, but did not use drugs.  She reported 
that she drank to reduce feelings of anxiety and tenseness.  
The examiner stated that the veteran was able to engage in 
some activities of daily living, but her socially 
capabilities were very considerably impaired.  

Mental status examination was negative for suicidal and 
homicidal ideation.  There was no paranoid ideation, 
delusions, visual hallucinations, auditory hallucinations.  
Her mood was euthymic.  Her affect was flat.  She was 
oriented times 4.  Her judgment and insight were good.  She 
had well delineated futuristic thoughts and plans.  However, 
there were considerable deficits in her ability to relate and 
her appearance was sloppy and unkempt.  The diagnosis was 
schizophrenia, undifferentiated subtype, chronic course.  The 
GAF was 60.  The examiner opined that the veteran was not 
capable of any sort of meaningful work.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The veteran's disability is rated under Diagnostic Code 9203 
which is the code applicable for paranoid schizophrenia.  
Diagnostic Code 9203 provides that paranoid schizophrenia is 
to be rated based on the regulations set forth in 38 C.F.R. § 
4.126 and § 4.130, the General Rating Formula for Mental 
Disorders.  Under Diagnostic Code 9203-9440, a 50 percent 
evaluation is warranted when the veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
the veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where the veteran exhibits total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted to be of importance.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid. (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Ibid. 

While the VA outpatient records essentially showed the 
veteran to be stable and controlled on medication, a close 
review of the October 2001 examination report shows that 
while the veteran's paranoid schizophrenia is managed by 
medication so that she can adequately function, she is still 
subject to increased symptoms during times of stress.  The 
examiner made it clear that if the veteran is under any 
stress, she is unable to cope and may again have paranoia and 
hallucinations.  This is consistent with the veteran's 
history.  A prior examination in March 2000 showed that the 
veteran had hallucinations, delusions, and paranoid trends.  
Although the veteran is cognitively intact, the examiner 
emphasized that essentially any attempt to be employed would 
not be in her best interests from a clinical standpoint.  The 
examiner's emphasis was on the veteran's inability to work.  

The Board is presented with a partial conflict in the record.  
Examiners have entered a certain range of GAF scores 
(warranting less than a total rating), but stated that any 
stress, including employment would cause decompensation.  
This case could have been forwarded for an extraschedular 
consideration, but was not.  When the issue of 
unemployability is addressed, there is nothing in the record 
to support the conclusion that she could engage in a 
substantially gainful occupation.  Rather, the most probative 
evidence establishes that there is a limited grip on the 
manifestations of the psychiatric disorder and that she is 
maintaining that grip by the sheltered environment of not 
working.  She is compromised in the ability to relate and 
sloppy in appearance.  She has been described as having a 
flat affect and impaired work functioning.  There is more 
than difficulty in adapting to stressful circumstances; the 
examiner has determined that she cannot adapt.  At times, she 
has been described as vague, rambling and circumstantial with 
irrelevant narrative, hallucinations and paranoid trends.  In 
sum, the disorder more closely approximates total 
occupational impairment and a 100 percent evaluation is 
granted. 

The Board is aware that GAF scores of 50 and 60 have been 
entered.  The Board finds the GAF scores less probative than 
the opinions regarding employability expressed by the same 
examiner.  The conflict in the evidence is resolved in favor 
of the veteran.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
preponderance of the evidence supports or is against the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence supports a 100 percent rating, 
but a preponderance of the evidence is against a total 
rating.



ORDER

A 100 percent evaluation for paranoid schizophrenia is 
granted subject to the controlling regulations applicable to 
the payment of monetary awards.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



